Appellant was convicted of having a stolen automobile in his possession, knowing it was stolen. A police officer, testifying for the state, said that he found the automobile in defendant's possession, and he stated the motor number of the car. In connection with the testimony, the district attorney introduced in evidence a certified copy of a deed of sale of an automobile having the same motor number. The deed had been executed before a notary public, and the certified copy bore his seal. Defendant's attorney objected to the offering of the document in evidence on the ground that it had to be identified by the notary public. The judge overruled the objection, and an exception was taken to his ruling.
Our judgment is that the ruling was correct. The document was sufficiently identified or authenticated by the certificate bearing the official signature and seal of the notary public. It *Page 669 
was not objected or contended that the document was not admissible in evidence, if sufficiently identified or proven to be genuine. The testimony annexed to the bill of exceptions does not fully explain the relevancy of the document complained of; but there was no objection on that score.
The verdict and sentence are affirmed.